EXHIBIT 10.1
 
CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION. THE OMITTED
PORTIONS HAVE BEEN REPLACED WITH “[***].”
 
 
Statement of Work #5 (“SOW”)
Xfinity Home Special Project Number 2


This Statement of Work (“SOW”) dated March 18, 2015 (“Effective Date”) between
Support.com, Inc. (“Vendor”) and Comcast Cable Communications Management, LLC
and any of its operating subsidiaries and affiliates which receive services from
Vendor (“Comcast” or “Company”) incorporates and is governed by the terms and
conditions contained in the Master Services Agreement dated October 1, 2013
(“Agreement”), by and between Comcast and Vendor.  In the event of any conflict
between the terms and conditions of this SOW and the terms and conditions of the
Agreement, the terms and conditions of the Agreement shall govern.  Any
capitalized term used herein but not defined shall be as defined in the
Agreement.
 
 
1.0           SERVICES
 
1.1           Scope of Services (the
“Services”).                                                                           Vendor
shall provide inbound customer service support for Xfinity Home Special Project
#2 (the “Project”), as set forth below, to Comcast’s Xfinity Home customers
(“Customers”) utilizing Vendor’s customer service representatives including only
CSR repair agents (“CSRs,” each a “CSR” or “CSR Repair Agents” each a “CSR
Repair Agent).


a. Support – Vendor shall use Comcast’s and Vendor’s proprietary tools to
execute the Services for Customers as designated by Comcast and further outlined
in Section 1.2.


b. Language Support – Vendor will provide the Services in the English language
only unless otherwise agreed to in writing by the parties through the Change
Management process (as defined in Section 13 below).


1.2  
      Inbound Requirements



a. Inbound Service Calling.  Vendor will provide inbound call support for return
calls from Customers who Comcast determines have been sent a Keypad Battery
Cartridge as directed by Comcast in relation to the Project.  Scripts,
procedures and other specifications relating to the handling of inbound call
support for the Project by Vendor shall be as specified by Company.


In exercising its rights and performing its obligations under this SOW, Vendor
shall conduct its business and represent Company in a professional, ethical,
legal and businesslike manner.  Vendor agrees that it will:  (a) utilize only
competent personnel; (b) conduct its operations at all times in such a manner
that its actions or the actions of its personnel will not jeopardize Company’s
or its affiliates’ respective relationships with their communities of operation
or with their actual or potential customers; and (c) ensure that personnel
maintain a polite, cooperative manner when dealing with any and all prospective
and actual customers.  Company shall have the right for any reason, not
inconsistent with applicable laws, rules or regulations, to request that Vendor
discontinue using any person or persons for the Vendor Services.  Said
discontinuance shall take effect immediately upon Company's written or oral
notice to Vendor, and Vendor shall not furnish such person or persons to Company
to perform Vendor’s obligations under this SOW again without the prior written
consent of Company.


Vendor will staff the call center for the Project subject to the specific
request of a Company representative for more limited times or days, and subject
to all applicable federal, state and local laws and restrictions.


1.3           Support Personnel. Vendor shall provide all customer service
support personnel necessary to perform the Services required by this SOW in
accordance with call volume forecasts provided by Comcast as described in
Section 6 of this SOW (“Forecasts”).


 
1.4           Escalations.                                Vendor, when providing
the Services, shall use the escalation procedures provided by Comcast in
writing. Upon written notice from Comcast, Vendor shall promptly


update documentation provided to Vendor’s CSRs with any modifications to the
escalation procedures. Vendor shall ensure that its CSRs are informed of such
modifications and receive training on the modifications, if necessary.


1.5           CSRs.                      Vendor’s criteria for selecting CSRs
who provide the Services hereunder shall be selected from the existing pool of
CSR Repair Agents, each of whom will have one (1) year of related experience in
a customer service environment, experience taking XFINITY Home calls, and have
successfully passed a technical test and completed an interview process.


1.6           Regulatory Compliance.  In addition to any other requirements
contained in the Agreement or this SOW, Vendor shall comply during the term of
this SOW, with all laws, statutes and regulations related to supporting and
servicing residential security and low voltage services and systems in the state
in which Vendor is located and the state(s) in which the CSRs are
located.  Vendor shall obtain and maintain during the term of this SOW, all
licenses, permits, registrations and other requirements of such states for
Vendor and its CSRs.
 
2.0       DESIGNATED FACILITIES


2.1.           Locations:  Work from Home (“WFH”) Agents.   The parties agree
that Vendor’s CSRs shall be home-based employees.  Vendor shall ensure that its
CSRs perform the Services and other work for Comcast exclusively in the United
States and/or Canada, unless otherwise stated in an amendment to this SOW,
specific to each applicable non-US location. Notwithstanding the foregoing,
Vendor may provide development related work on Vendor’s platform, Vendor’s
software, back-office related work and Vendor’s Network Operations Centre (but
not other Services or work paid for by Comcast) performed by employees and
subcontractors in India.


3.0           TERM AND TERMINATION
 
3.1           Term.  This SOW shall commence as of the Effective Date and shall
continue for a term of sixteen (16) weeks (“Initial Term”).  Although the
parties do not anticipate this project extending beyond the Initial Term,
Company may at its election renew this SOW for an additional one (1) month
period starting at the end of the Initial Term, by providing notice of its
election to renew at least thirty (30) days prior to the termination of the
Initial Term (such additional period the “Renewal Term”).
 
 
3.2           Termination for Convenience. Notwithstanding anything in the
Agreement to the contrary, Comcast shall have the right to terminate this SOW,
at any time and for any reason, effective upon thirty (30) days prior written
notice to Vendor.


4.0           TRANSITION RESOURCES


This section is intentionally omitted.


5.0           TRAINING


Vendor shall ensure that each person performing the Services has the necessary
training to successfully perform their role in delivering the Services.  If
Comcast requests curriculum development by Vendor to assist in training efforts,
such development shall be billed at the rate shown in Section 8 (“Base Fees and
Payment”).  Ongoing training includes a variety of refresher sessions as
directed by Comcast.  Refresher session(s) will be determined based on the
business needs of Comcast and from feedback received from Vendor’s Operations,
Quality and Training teams.
 
 
5.1           Initial Training Sessions. Comcast will provide Vendor training
personnel assigned to provide and support the Services (the “Training Program”)
in a virtual environment. Vendor shall incorporate modifications to the Training
Program as required by Comcast and as otherwise agreed upon


by the parties.  Vendor may incorporate its proprietary internal learning tools
and methods including learning simulations and automation technology. Vendor
shall utilize Vendor assessment methods and tools and will provide documentation
confirming that each person providing the Services has successfully completed
the Training Program according to the criteria provided by Comcast. Comcast will
pay supplemental remediation training at the Training Rate for Comcast requested
ramp or increase to the Forecast.


5.2           Length.


Project Training
Training Hours Per CSR
Virtual Training
[***]



5.3           Continuing Education.  Comcast agrees to pay for all preapproved
reasonable costs for on-going training and training development for Vendor’s
CSRs due to changes to Comcast’s products, services, policies and procedures
(collectively “Continuing Education Training”). Vendor shall provide Comcast an
estimate for Continuing Education Training at least thirty (30) days prior to
the date Vendor desires to commence such training and receive written approval
prior to proceeding with such training.


5.4           Remedial Training.  Vendor shall be responsible for costs
associated with all remedial training directed toward a specific person(s) to
reinforce the Training Program (“Remedial Training”).  Vendor is responsible for
identifying additional educational needs to support the Services and developing
a monthly training plan to address such educational needs for such persons.


5.5           Attrition Training.  Vendor shall be responsible for all costs
associated with providing the Training Program to new CSRs or other personnel
filling positions due to the reduction or decrease in the total percentage of
CSR’s or other personnel providing the Services not due to internal transfers or
promotions.


5.6           Training to Floor Transition Process.  If applicable, Vendor will
develop and present a documented training to floor transition process for
Comcast review and approval prior to the first New Hire Training.  The process
will document the length of transition and the number of teaching assistants
supporting the trainer during transition. This process should be shared with
Comcast at least fourteen (14) days prior to the New Hire Training class start
date. The parties acknowledge that there will be no New Hire Training for this
Project.


5.7           Up-Training.  Up-Training means the training of CSR(s) on
additional services or opportunities not then being provided by Vendor or in
cases where training needs to occur given new regional specific policies or
procedures or billers.  Vendor may provide Up-Training as requested by
Comcast.  In such cases, Comcast will pay for such Up-Training as set for in
Section 8.4 below.  For any request for Vendor to perform Up-Training, Comcast
will make such request, including the training requirements, the required
duration of such additional training for each affected CSR, the agenda and the
expected date of completion of the Up-Training, to Vendor in writing.  Any other
Up-Training in excess of the forecasted training will be handled through the
Change Management process set forth in Section 13 of this SOW.




6.0           HOURS AND STAFFING


6.1           Forecasts.  Comcast will prepare forecasts as set forth
below.  Productive Hours shall mean the total number of hours spent by Vendor’s
personnel assigned to provide the Services in talk time, hold time, available
time, and wrap up time.  Unless otherwise agreed to by the parties, each
forecast will include the Productive Hours Vendor will be required to deliver
during the Hours of Operation specified below, using an estimated average handle
time (“AHT”) of [***] and number of full time equivalent personnel (“FTE”) to
fulfill the Productive Hours ( “Forecast”).  The parties may work together to
revise a planning model for staffing FTE, AHT and other assumptions that support
the delivery of Productive Hours (the “Staffing Plan”).  Initially, the Staffing
Plan shall be as set forth in the table below, with Vendor delivering not less
than the minimum number of billable hours specified for each weekly period
during the Hours of Operation specified below, subject to the maximum number of
billable hours specified for each such weekly period.  Any changes to the
Staffing Plan will be handled through the Change Management process as set forth
in Section 13 of this SOW.




 
Week
Date
Minimum Productive Hours
Maximum Productive Hours
Hours of Operation
1
[***]
[***]
[***]
[***]
2
[***]
[***]
[***]
[***]
3
[***]
[***]
[***]
[***]
4
[***]
[***]
[***]
[***]
5
[***]
[***]
[***]
[***]
6
[***]
[***]
[***]
[***]
7
[***]
[***]
[***]
[***]
8
[***]
[***]
[***]
[***]
9
[***]
[***]
[***]
[***]
10
[***]
[***]
[***]
[***]
11
[***]
[***]
[***]
[***]
12
[***]
[***]
[***]
[***]
13
[***]
[***]
[***]
[***]
14
[***]
[***]
[***]
[***]
15
[***]
[***]
[***]
[***]
16
[***]
[***]
[***]
[***]



a. 7-Day Outlook. Comcast will provide a seven (7) day rolling Forecast on a
weekly basis which includes any other information which would be relevant for
the Vendor to provide the Services, such as Comcast product changes or recurrent
training requirements.  Billable hours will not be locked as per the traditional
Line Adherence Tool (“LAT”) process.


6.2           Adjustments


a.           Comcast Requested Overtime.  Comcast may request Vendor to provide
staffing for overtime Productive Hours.  All Overtime requests must be made in
writing (including email) to Vendor by an authorized representative of Comcast.
Vendor shall accept or decline the Overtime request within three (3) days of
receipt by Vendor.  Approved Overtime will be paid to Vendor in accordance with
the rate set forth in this SOW. Comcast shall only be responsible to pay
Overtime if the Overtime is within the time/day requested by Comcast for the
Productive Hours requested. Vendor shall include a copy of the Overtime
preapproval with the supplemental information submitted with Vendor’s monthly
invoice.


6.3 Other Forecasts.  Intentionally Omitted.


6.4 Personnel


a.           Full Time Managers.  To reduce attrition, all managers assigned for
the performance of the Services shall be full-time Vendor employees.


b.           Key Vendor Personnel.  Key Vendor Personnel means Vendor’s
employees in key positions that are deemed by Comcast to be critical to the
success of the Services including: Trainer(s), Quality Analyst(s), Workforce
Management personnel, Development Lead(s), and Operations Manager(s).  Key
Vendor Personnel shall each be assigned to provide the Services during the term
of this SOW.  Vendor may replace Key Vendor Personnel without providing Comcast
with prior notice provided that the replacement has the same skill sets in all
material respects as the Key Vendor Personnel being replaced. Comcast shall have
the right to review the resume of such new Key Vendor Personnel.  Comcast will
not be charged for any time necessary to train replacement Key Vendor Personnel.


c.           Staffing and Support Ratios.


Vendor shall maintain the following staffing and support levels during the term
of this SOW unless otherwise notified by Comcast via the Change Management
process as defined in Section 13 of this SOW:
·  
Vendor ratios for Supervisor to CSR will be maintained at [***].

·  
Vendor ratios for manager to Supervisor will be maintained at [***].

·  
Vendor ratios for Quality Assurance managers to CSR personnel shall be
maintained at [***].



7.0             MEETINGS AND IMPROVEMENTS


7.1               Meetings.  Vendor agrees to participate in daily, weekly and
monthly status meetings to review performance metrics, goals, quality, and
recommendations to improve business performance.


7.2               Improvements.                                To the extent
applicable, Vendor shall provide recommended improvements to current business
processes and provide documented plans to address these improvements to Comcast.


8.0           BASE FEES AND PAYMENT


8.1           Productive Hourly Rate.  Comcast shall pay Vendor in arrears each
fiscal month (i.e. Mar 22 - Apr 21) based on the number of Productive Hours at
the rate set forth below per Productive Hour.  As used herein, “Productive
Hour(s)” means the total number of hours spent in talk time plus hold time plus
available time plus wrap up time.  Notwithstanding anything to the contrary,
wrap up time includes all time when the CSR is working on a customer issue.


8.2           Training Hourly Rate.  Comcast shall pay Vendor in arrears each
fiscal calendar month the CSR Training Hourly Rate as set forth below for CSRs
engaged in Training Programs or Training Programs.


8.3           Overtime Rate. Comcast shall pay Vendor in arrears each fiscal
calendar month the CSR Overtime Rate of as set forth below per Productive Hour
worked per CSR that meets the criteria set forth in Section 6.2 above.












8.4           Rates.




Designated Facility
Productive Hourly Rate
Overtime Hourly Rate
 CSR Training and Up Training Hourly Rate
Training Development Hourly Rate
Work from Home CSRs
[***]
[***]
[***]
[***]



a.           Telco Reimbursement.  The Agreement (Section 4.14(a), Exhibit D and
Appendix to Exhibits C and D) states that Comcast will provide
telecommunications circuits, phone switch, ACD routing functionality, PBX for
voice traffic, Workforce Management, Real-time Adherence, Real-time Monitoring,
Call Recording, IVR, ECH data for historical reporting, process to request for
Group and Skilling changes, connectivity to 3rd Party DMARCS, Real-Time
Reporting, data for vendor scorecard creation, and daily call volume (“Telco
Services”).  Alternatively, Comcast may elect to receive such Telco Services
from Vendor, in which case Vendor will, via the Change Management process as
described in Section 13 of this SOW, provide the Telco Services and pass through
actual and reasonable corresponding usage, configuration and development
charges.  In addition, in the event Vendor changes its service provider while
delivering such Telco Services to Comcast, Vendor will, via the Change
Management process as described in Section 13 of this SOW, charge Comcast a
set-up charge, which the parties estimate shall not exceed a total of twenty
thousand dollars ($20,000).


8.5           Staffing.  Vendor will deploy the number of FTEs required to
perform the Services in accordance with the Staffing Plan set forth in Section
6.1 (“FTE Estimate”).  Comcast may adjust the FTE Estimate based on business
needs, which may also require the parties to adjust the “Maximum Productive
Hours,” as set forth in Section 6.1 entitled “Forecasts.”


8.6           Invoicing.  Vendor will generate separate invoices for this
Project which will provide the Productive Hours worked by each CSR for invoice
amount validation.


8.7           Up-training / Continuing Education:  Comcast will pay Vendor for
Up-training / Continuing Education at the Productive Hourly Rate; and curriculum
development at the Training Development Hourly Rate.   The number of hours for
training and up-training cannot exceed the below volumes, based on the parties’
current outline for the Project:


a.  
Vendor CSRs require [***] hours of up-training.

b.  
Xfinity Home Return Up-Training – Vendor CSRs will require [***] hours of
Xfinity Home (XH) return up-training when this Project concludes as they migrate
back to the XH call type, based on the number of FTEs deployed as per the
Staffing Plan in Section 6.1, and may require the parties to adjust such number
of hours if the number of FTEs is adjusted as provided therein.

c.  
Vendor will require [***] hours of curriculum development for XH return
up-training.



Any changes to current outline for the Project, as stated in Section 8.7,  will
be handled through the Change Management process as set forth in Section 13 of
this SOW.


8.8           Outages.    Comcast will pay Vendor at the Productive Hourly Rate
for any lost Productive Hours as a result of any downtime caused by a Comcast
network outage that renders Vendor unable to provide the Services, provided that
such lost Productive Hours when combined with the Productive Hours in which the
Services were performed shall not exceed the total Production Hours set
forth in the applicable Forecast, as adjusted pursuant to Section 6.  Comcast
will not pay for any lost Productive Hours as a result of Vendor network,
facility or telecommunications outage/downtime.


9.0           SERVICE LEVELS


Comcast and Vendor agree that Services under this SOW will not be included in or
subject to other Service Level Targets under the Agreement for other programs or
campaigns under other SOWs, although the parties will work together in good
faith at Comcast’s request to specify applicable performance or other criteria
to be measured and reported on in respect to Services under this SOW.


10.0           OPERATIONAL INFRASTRUCTURE


10.1           Incident Management


a.           In the event that Vendor experiences a complete service
interruption or any interruption of Comcast tools or telephony, Vendor must
notify Comcast’s National ROC at [***], within fifteen (15) minutes of incident
detection.


b.           Vendor shall have key technical resources readily available to join
Comcast’s conference bridge when there is any type of service disruption.


c.           Vendor shall participate in all calls or meetings and to document
the resolution of any service disruption via a post mortem root cause analysis
report which shall be provided to Comcast within three (3) days of issue
resolution.


10.2           Maintenance Notification


a.           Vendor shall provide Comcast with no less than two (2) weeks
advance written notice regarding any regularly scheduled remedial and or
preventive maintenance.


b.           Vendor shall provide Comcast with written notice as to any
requirement for emergency maintenance no less than twenty-four (24) hours after
such determination has been made.
 
 

11.0
PROJECT DELIVERABLES



11.1           Requirements. Vendor will provide, at no additional cost to
Comcast, call center metric reports electronically on a daily, weekly, monthly,
quarterly and annual basis (as required) in a format easily imported into Excel
spreadsheets in accordance with Comcast’s requirements. These reports will
provide the information to be mutually agreed upon in writing by the parties.
 
 
12.0           ACCESS TO VENDOR SYSTEMS


Vendor shall provide Comcast with unimpeded password protected remote access to
Vendor’s monitoring tools (e.g., tools used to monitor to Vendor’s personnel
performing the Services on a random basis and/or to review electronic responses
on a random basis, including, but, not limited to, remote monitoring of all
inbound calls) prior to Vendor commencing to provide the Services. Vendor shall
ensure that the remote monitoring capability provided to Comcast complies with
applicable State and Federal laws. Comcast reserves the right to audit Vendor’s
performance of this SOW and the Services by whatever means Comcast deems
appropriate with or without notice to Vendor, including, but not limited to,
customer surveys, monitoring calls and/or other work related activities (either
onsite or remotely) provided as a part of the Services to the extent permitted
under applicable law and, in the case of financial audits, on thirty (30) days
written notice. Comcast may utilize Comcast personnel or third parties to
conduct such audits. If requested by Comcast, Vendor will provide Comcast with
copies of all records of Vendor’s performance of the Services, including, but
not limited to, phone records, reports and such other information and records in
the format requested by Comcast.


Comcast will timely provide such data from Comcast systems as may be necessary
for Vendor to fulfill its obligations hereunder as well as data required for
invoicing purposes. Comcast will provide Vendor with work force management and
real time data necessary for Line Adherence and scheduling.


13.0           CHANGE MANAGEMENT


Comcast may at any time during the delivery of the Services request additions,
deletions or alterations (a “Change”) to the program in writing or by using a
Change Management Form (attached hereto as Exhibit A). Within ten (10) business
days after receipt of a request for change or a Change Management Form, Vendor
will submit a proposal to Comcast which shall include any changes in pricing or
in the delivery of the Services necessitated by the change.  Comcast shall,
within ten (10) business days of receipt of the proposal either (i) accept the
proposal or Change; (ii) meet with Vendor to discuss the proposal or Change to
determine if the proposal or the perform the Change in which event the parties
shall continue to perform the Services in accordance with this SOW or as
previously amended.  No such Change shall be considered nor shall Vendor be
entitled to any compensation for work done pursuant to or in contemplation of a
Change, unless such Change is authorized through either written amendment of
this SOW or a Change Management Form executed by both parties.


Each party represents to the other that the person signing on its behalf has the
legal right and authority to enter into the commitments and obligations set
forth herein.
 
IN WITNESS WHEREOF, the parties have executed this SOW as of the date first
above written.
 
 

COMCAST CABLE COMMUNICATIONS
MANAGEMENT, LLC
SUPPORT.COM, INC.
By: /s/ Jennifer Yohe Wagner                                                    
Print Name: Jennifer Yohe
Wagner                                                   
Title: Senior Vice President
Procurement                                                      
Date: 4/3/15                                                     
By: /s/ Greg Wrenn                                                   
Print Name: Greg Wrenn                                                      
Title: Senior Vice President, General Counsel &
Secretary                                                     
Date: 4/6/15                                                   

 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
CHANGE MANAGEMENT FORM
Program:
PCR No.:
     
Originator:
Date:
     
Department:
Phone #:
Title:
     
Locations Impacted:
     
Requested Implementation Date:
     
Estimated Hours: (LOE)
oBillable         oNon-Billable
Billing Rate/Hour:
     
Fixed Fee Cost (if applicable)
     
Type of Change:
     
Scope of Change:
oMinor (Anything within current contract)
oMajor (may require contract amendment)
MUST BE REVIEWED BY Business and/or P&L Owner
     
Reason for Change: (give brief overview of the reason for the change i.e. due to
additional business, project enhancements or resulting from a corrective
action), and identify whether change is permanent or temporary
               
Area(s) of Change
   
    Accounting/Payroll
    Network
    Data Processing
   Resource Planning
    General Facilities
    Quality Assurance
    Human Resources
    Telecom
    IT/BI
    Training
    Operations
    Recruiting
    Miscellaneous (Please describe below)
 
 Other:
Description of Change(s) Requested: (describe the changes and how they affect
each area or department, including key dates, requirements and billing
information)
     

Comcast Authorization
Comcast Representative’s
Signature                                                                __________________________________________
Print Name                           _______________________Date
_______________________________


Support.com Authorization
Support.com Representative’s Signature
__________________________________________
Print Name                           _______________________Date
_______________________________
 
 